Case 5:20-cv-05053-PKH Document 36                  Filed 03/11/21 Page 1 of 3 PageID #: 301




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                               FAYETTEVILLE DIVISION

JOEL FERGUSON, et. al                                                              PLAINTIFFS

v.                                   No. 5:20-CV-05053

CMS TECHNOLOGY, et. al                                                           DEFENDANTS

                                   OPINION AND ORDER

       Before the Court is the Parties’ Joint Motion for Protective Order (Doc. 35) and proposed

protective order (Doc. 35-1).     The proposed protective order concerns the production of

documents, information, and things produced by nonparty Tyson Foods, Inc. (“Tyson”) pursuant

to a Subpoena Duces Tecum issued by Plaintiffs and Defendants. Information about Tyson or

“persons in privity of contract with [Tyson]” is covered by the proposed order. The motion will

be GRANTED, and an amended protective order will be entered.

        Federal Rule of Civil Procedure 26(c)(1)(G) provides that “[t]he court may, for good

 cause, issue an order to protect a party or person from annoyance, embarrassment, oppression,

 or undue burden or expense” by “requiring that a trade secret or other confidential research,

 development or commercial information not be revealed or be revealed only in a specified way.”

 “The burden is therefore upon the movant to show the necessity of its issuance, which

 contemplates ‘a particular and specific demonstration of fact, as distinguished from stereotyped

 and conclusory statements.’” Gen. Dynamics Corp. v. Selb Mfg. Co., 481 F.2d 1204, 1212 (8th

 Cir. 1973) (citing Wright & Miller, Federal Practice and Procedure: Civil § 2035 at 264-65).

        The parties have shown good cause for the entry of a protective order as to documents

 containing confidential business, financial, or proprietary information produced by Tyson.

 Trade secrets and other confidential commercial information fall squarely within the ambit of



                                                1
Case 5:20-cv-05053-PKH Document 36                   Filed 03/11/21 Page 2 of 3 PageID #: 302




Rule 26(c). “Where discovery of confidential commercial information is involved, the court

must ‘balance the risk of disclosure to competitors against the risk that a protective order will

impair prosecution or defense of the claims.’” Bussing v. COR Clearing, LLC, 2015 WL

4077993, at *2 (D. Neb. July 6, 2015) (quoting Nutratech, Inc. v. Syntech (SSPF) Int’l, Inc., 242

F.R.D. 552, 555 (C.D. Cal. 2007)). Here, each party appears to agree as to the proposed

protective order. The protective order will neither impair prosecution nor the defense of the

claims. The Court finds that good cause has been shown for the entry of a protective order

regarding documents containing confidential business, financial, or proprietary information

produced by Tyson.

       The proposed protective order also protects confidential personal information. The

proposed protective order does not specifically list what information qualifies as confidential

personal information, but the Court will interpret this to mean sensitive personally identifying

information including, but not limited to, social security numbers, birthdates, bank account

numbers, personnel files, and other sensitive personal information.

       The proposed protective order states “[t]his Order may be amended without leave of the

court by the agreement of counsel for the parties in the form of a stipulation that shall be filed

in this case.” (Doc. 35-1, p. 4). The protective order will be revised to reflect that it can only

be amended with leave of the Court.

       Finally, the proposed protective order will be revised to clarify that the protective order

controls the use of confidential information except during trial. The protective order will clarify

that parties intending to use confidential information must disclose that intent to the producing

party and other parties prior to trial, and that any party who wants to restrict access to

confidential information during trial must move the Court for that relief prior to trial.



                                                 2
Case 5:20-cv-05053-PKH Document 36                Filed 03/11/21 Page 3 of 3 PageID #: 303




     The Court will separately enter a revised protective order.

     IT IS SO ORDERED this 11th day of March, 2021.


                                                          /s/P. K. Holmes, ΙΙΙ
                                                          P.K. HOLMES, III
                                                          U.S. DISTRICT JUDGE




                                              3
